Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1060
                       Lower Tribunal No. 19-15422
                          ________________


           Florida Department of Children & Families
                    and Guardian ad Litem,
                                 Petitioners,

                                     vs.

                            M.D., the Mother,
                                Respondent.


     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Rosy
Aponte, Judge.

     Karla Perkins, for petitioner Department of Children & Families;
Thomasina F. Moore, Statewide Director of Appeals and Laura J. Lee,
Senior Attorney (Tallahassee), for petitioner Guardian ad Litem.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for
respondent.


Before EMAS, C.J., and SCALES and LOBREE, JJ.
      PER CURIAM.

      In this post-disposition dependency case, the Department of Children

and Families and the Guardian ad Litem seek certiorari review of an order

denying in part the Department’s motion for modification of placement

seeking removal of K.D., the five-year-old daughter of respondent M.D., from

the mother’s home pursuant to section 39.522(4), Florida Statutes (2020),

due to safety concerns as to the child. “As the protection of the health,

safety, and well-being of a child is of paramount importance under Florida

law, and a custody determination that fails to comport with Florida law poses

an immediate threat of irreparable harm to the child, we have jurisdiction.”

A.H. v. Dep’t of Child. & Fams., 277 So. 3d 704, 707 (Fla. 3d DCA 2019)

(citing Mahmood v. Mahmood, 15 So. 3d 1, 3 (Fla. 4th DCA 2009) (“A court's

failure to apply the statute to protect a child from abuse is reviewable by

certiorari, since the situation presents the possibility of irreparable harm to

the child.”)). Because the trial court ruled without considering all of the

circumstances that caused the child’s dependency, as required by section

39.522(4)(a), we find that the court departed from the essential requirements

of the law in denying the motion to place K.D. in out-of-home care.

Therefore, we quash the order on review and remand for a new hearing.




                                      2
     This opinion shall take effect immediately notwithstanding the filing or

disposition of any motion for rehearing.




                                      3